Exhibit 10.1

 

 

Lehman Commercial Paper Inc.
745 Seventh Avenue
New York, New York 10019

 

Lehman Brothers Inc.
745 Seventh Avenue
New York, New York 10019

 

 

June 1, 2005

 

COMMITMENT LETTER

 

Key Energy Services, Inc.
6 Destra Drive
Midland, Texas 79705

 

Ladies and Gentlemen:

 

This commitment letter agreement (together with all exhibits and schedules
hereto, the “Commitment Letter”) will confirm the understanding and agreement
among Lehman Commercial Paper Inc. (“LCPI”), Lehman Brothers Inc., as exclusive
advisor, sole book-runner and sole lead arranger (“Lehman Brothers”), and Key
Energy Services, Inc., a Maryland corporation (together with each of its
subsidiaries, the “Company”) in connection with the proposed refinancing of the
Company’s $150.0 million revolving loan facility (as amended from time to time
prior to the date hereof, the “Existing Facility”) and, if the maturity of the
Company’s 63/8% Senior Notes due 2013 (the “63/8% Notes”) or 83/8% Senior Notes
due 2008 (the “83/8% Notes” and, together with the 63/8% Notes, the “Notes) is
accelerated by reason of the Specified Defaults described below or, if the
Company elects to redeem or repurchase any of the Notes, such Notes.  The
proposed refinancing of the Existing Facility and the Notes is referred to
herein as the “Refinancing”.

 

You have advised us that the total funds needed for the Refinancing will be
$625.0 million (consisting of $150.0 million to refinance the aggregate
principal amount of 63/8% Notes, $275.0 million to refinance the aggregate
principal amount of 83/8% Notes, no more than $130.1 million to refinance loans
and letters of credit outstanding under the Existing Facility, no more than
$19.5 million for fees and expenses payable in connection with the Refinancing,
and the balance, together with other cash on hand at the Company, to pay
interest, premiums and other amounts due upon the payment, repurchase or
redemption of the Notes and to provide financing for the working capital and
general corporate purposes of the Company) and have proposed that such funds be
provided from (i) up to $75.0 million of cash on hand at the Company and
(ii) borrowings by the Company under new $550.0 million Senior Credit Facilities
that will consist of a $400.0 million delay draw Senior Term Loan Facility (the
“Senior Term Loan Facility”), the proceeds of which will be available and used
solely for the Refinancing of Notes, a $65.0 million Revolving Credit Facility
(the “Revolving Credit Facility”) and a $85.0 million pre-funded letter of
credit facility (the “Letter of Credit Facility” and together with the Revolving
Credit Facility and the Senior Term Loan Facility, the “Credit Facilities”). 
You also have informed us that no more than $48.0 million of funded Loans and
$82.1 million in letters of credit are currently outstanding under the Existing
Facility, that the Company will have on the Closing Date (as defined herein), no
outstanding indebtedness except the Credit Facilities, the Notes (to the extent
not redeemed or repaid on or before acceleration) and $12.0 million in other
indebtedness. 

 

1

--------------------------------------------------------------------------------


 


1.                                   THE COMMITMENT.


 


(A)                              YOU HAVE REQUESTED THAT LCPI (COLLECTIVELY WITH
EACH OTHER FINANCIAL INSTITUTION THAT BECOMES A LENDER UNDER THE CREDIT
FACILITIES, THE “LENDERS”) COMMIT TO PROVIDE THE ENTIRE AMOUNT OF THE CREDIT
FACILITIES UPON THE TERMS AND SUBJECT TO THE CONDITIONS SET FORTH OR REFERRED TO
IN THIS COMMITMENT LETTER AND IN THE SUMMARY OF TERMS OF CREDIT FACILITIES
ATTACHED HERETO AS EXHIBIT A (THE “TERM SHEET”).


 


(B)                             BASED ON THE FOREGOING AND THE TERMS HEREOF,
LCPI IS PLEASED TO CONFIRM BY THIS COMMITMENT LETTER ITS COMMITMENT TO YOU (THE
“COMMITMENT”) TO PROVIDE OR CAUSE ONE OF ITS AFFILIATES TO PROVIDE THE ENTIRE
AMOUNT OF THE CREDIT FACILITIES.


 


(C)                              IT IS AGREED THAT LEHMAN BROTHERS WILL ACT AS
THE SOLE AND EXCLUSIVE ADVISOR, SOLE BOOK-RUNNER AND SOLE LEAD ARRANGER FOR THE
CREDIT FACILITIES AND THAT LCPI WILL ACT AS THE SOLE AND EXCLUSIVE
ADMINISTRATIVE AGENT AND SYNDICATION AGENT FOR THE CREDIT FACILITIES.  EACH OF
LEHMAN BROTHERS AND LCPI WILL PERFORM THE DUTIES AND EXERCISE THE AUTHORITY
CUSTOMARILY PERFORMED AND EXERCISED BY IT IN ITS RESPECTIVE ROLE.  YOU AGREE
THAT NO OTHER AGENTS, CO-AGENTS, ARRANGERS OR BOOK-RUNNERS WILL BE APPOINTED, NO
OTHER TITLES WILL BE AWARDED AND NO COMPENSATION (OTHER THAN THAT EXPRESSLY
CONTEMPLATED BY THE TERM SHEET OR THE FEE LETTER REFERRED TO BELOW) WILL BE PAID
IN CONNECTION WITH THE CREDIT FACILITIES UNLESS YOU AND WE SHALL SO AGREE.


 


(D)                             THE COMMITMENTS AND AGREEMENTS OF LCPI AND
LEHMAN BROTHERS DESCRIBED HEREIN ARE SUBJECT TO: (I) THERE NOT HAVING OCCURRED
ANY EVENT, DEVELOPMENT OR CIRCUMSTANCE (OTHER THAN ANY SUCH EVENT, DEVELOPMENT
OR CIRCUMSTANCE WHICH AFFECTS GENERALLY THE SEGMENT OF THE OIL AND GAS SERVICE
BUSINESS IN WHICH THE COMPANY ENGAGES AND DOES NOT DISPROPORTIONATELY AFFECT THE
COMPANY) SINCE DECEMBER 31, 2004 (THE DATE OF THE MOST RECENT ANNUAL FINANCIAL
STATEMENTS DELIVERED TO THE LENDERS AS OF THE DATE HEREOF), EXCEPT MATTERS THAT
HAVE BEEN PUBLICLY DISCLOSED PRIOR TO THE DATE OF THE COMMITMENT LETTER, THAT
HAS CAUSED OR COULD REASONABLY BE EXPECTED TO CAUSE A MATERIAL ADVERSE CONDITION
OR MATERIAL ADVERSE CHANGE IN OR AFFECTING (A) THE FINANCIAL CONDITION, RESULTS
OF OPERATION, ASSETS, LIABILITIES, OR VALUE OF THE COMPANY AND ITS SUBSIDIARIES,
TAKEN AS A WHOLE, OR THAT CALLS INTO QUESTION IN ANY MATERIAL RESPECT THE
PROJECTIONS (AS DEFINED BELOW) PREVIOUSLY SUPPLIED TO THE LENDERS OR ANY OF THE
MATERIAL ASSUMPTIONS ON WHICH THE PROJECTIONS WERE PREPARED OR (B) THE VALIDITY
OR ENFORCEABILITY OF ANY OF THE CREDIT DOCUMENTATION OR THE RIGHTS AND REMEDIES
OF THE ADMINISTRATIVE AGENT AND THE LENDERS THEREUNDER (ANY OF THE FOREGOING, A
“MATERIAL ADVERSE CHANGE”); (II) LEHMAN BROTHERS AND LCPI NOT HAVING BECOME
AWARE AFTER THE DATE HEREOF OF ANY INFORMATION OR OTHER MATTER AFFECTING THE
COMPANY OR THE TRANSACTIONS CONTEMPLATED HEREBY (THE “NEWLY DISCOVERED
INFORMATION”) THAT IS INCONSISTENT WITH ANY SUCH INFORMATION OR OTHER MATTER
DISCLOSED TO LEHMAN BROTHERS AND LCPI BY THE COMPANY (EITHER IN WRITING OR
PURSUANT TO DUE DILIGENCE CONVERSATIONS WITH THE COMPANY’S SENIOR MANAGEMENT,
ATTORNEYS, PUBLIC ACCOUNTANTS OR THE CHAIRMAN OF THE COMPANY’S AUDIT COMMITTEE)
ON OR PRIOR TO THE DATE HEREOF (THE “PRIOR DISCLOSURE”) IF THE DISCREPANCY
BETWEEN THE STATE OF AFFAIRS WITH RESPECT TO THE COMPANY OR THE TRANSACTIONS
CONTEMPLATED HEREBY AS REFLECTED IN THE NEWLY DISCOVERED INFORMATION, WHEN
COMPARED TO SUCH STATE OR AFFAIRS AS REFLECTED IN THE PRIOR DISCLOSURE, COULD
REASONABLY BE EXPECTED TO BE OR TO RESULT IN A MATERIAL ADVERSE CHANGE,
(III) THERE HAVING NOT OCCURRED ANY MATERIAL DISRUPTION OR MATERIAL ADVERSE
CHANGE, AS DETERMINED BY LEHMAN BROTHERS IN ITS SOLE DISCRETION, IN THE
FINANCIAL OR CAPITAL MARKETS GENERALLY, OR IN THE MARKETS FOR BANK LOAN
SYNDICATION IN PARTICULAR OR AFFECTING THE SYNDICATION OR FUNDING OF BANK LOANS
(OR THE REFINANCING THEREOF) THAT MAY HAVE A MATERIAL ADVERSE IMPACT ON THE
ABILITY TO SYNDICATE THE CREDIT FACILITIES AND (IV) THE OTHER CONDITIONS SET
FORTH OR REFERRED TO IN THE TERM SHEET AND THE FUNDING CONDITIONS ATTACHED
HERETO AS EXHIBIT B (THE “FUNDING CONDITIONS”).  THE DATE ON WHICH THE
DEFINITIVE DOCUMENTATION WITH RESPECT TO THE CREDIT FACILITIES (THE “DEFINITIVE
DOCUMENTATION”) SHALL HAVE BEEN EXECUTED AND DELIVERED AND ALL FUNDING
CONDITIONS SHALL HAVE BEEN SATISFIED SHALL BE THE CLOSING DATE (THE “CLOSING
DATE”), WHICH DATE SHALL NOT BE LATER THAN THE

 

2

--------------------------------------------------------------------------------


 


COMMITMENT EXPIRATION DATE (DEFINED BELOW).  THE TERMS AND CONDITIONS OF SUCH
COMMITMENTS HEREUNDER AND OF THE CREDIT FACILITIES ARE NOT LIMITED TO THOSE SET
FORTH HEREIN AND IN THE TERM SHEET AND THE FUNDING CONDITIONS; THOSE MATTERS
THAT ARE NOT COVERED BY THE PROVISIONS HEREOF OR OF THE TERM SHEET OR THE
FUNDING CONDITIONS SHALL BE CONSISTENT WITH THE TERM SHEET OR THE FUNDING
CONDITIONS, AS THE CASE MAY BE, CUSTOMARY FOR SIMILAR FINANCINGS AND CONSISTENT
WITH THOSE MATTERS IN THE EXISTING FACILITY (TO THE EXTENT PROVIDED IN THE TERM
SHEET), AND SHALL BE SUBJECT TO THE APPROVAL AND AGREEMENT OF THE APPLICABLE
LENDERS AND THE COMPANY.


 


2.                                   FEES AND EXPENSES.  IN CONSIDERATION OF THE
EXECUTION AND DELIVERY OF THIS COMMITMENT LETTER BY LCPI, YOU AGREE TO PAY THE
FEES AND EXPENSES SET FORTH IN ANNEX A-I TO THE TERM SHEET AND IN THE FEE
LETTER, DATED THE DATE HEREOF (THE “FEE LETTER”), AMONG YOU, LCPI AND LEHMAN
BROTHERS.


 


3.                                   INDEMNIFICATION. 


 


(A)                              THE COMPANY HEREBY AGREES TO INDEMNIFY AND HOLD
HARMLESS EACH OF LCPI, LEHMAN BROTHERS, THE OTHER LENDERS AND EACH OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, PARTNERS, TRUSTEES, EMPLOYEES, AFFILIATES,
SHAREHOLDERS, ADVISORS, AGENTS, ATTORNEYS AND CONTROLLING PERSONS (EACH, AN
“INDEMNIFIED PERSON”) FROM AND AGAINST ANY AND ALL LOSSES, CLAIMS, DAMAGES AND
LIABILITIES TO WHICH ANY SUCH INDEMNIFIED PERSON MAY BECOME SUBJECT ARISING OUT
OF OR IN CONNECTION WITH THIS COMMITMENT LETTER, THE CREDIT FACILITIES, THE USE
OF THE PROCEEDS THEREFROM, THE REFINANCING, ANY OF THE OTHER TRANSACTIONS
CONTEMPLATED BY THIS COMMITMENT LETTER, ANY OTHER TRANSACTION RELATED THERETO OR
ANY CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE
FOREGOING, REGARDLESS OF WHETHER ANY INDEMNIFIED PERSON IS A PARTY THERETO, AND
TO REIMBURSE EACH INDEMNIFIED PERSON UPON DEMAND FOR ALL LEGAL AND OTHER
EXPENSES REASONABLY INCURRED BY IT IN CONNECTION WITH INVESTIGATING, PREPARING
TO DEFEND OR DEFENDING, OR PROVIDING EVIDENCE IN OR PREPARING TO SERVE OR
SERVING AS A WITNESS WITH RESPECT TO, ANY LAWSUIT, INVESTIGATION, CLAIM OR OTHER
PROCEEDING RELATING TO ANY OF THE FOREGOING (INCLUDING, WITHOUT LIMITATION, IN
CONNECTION WITH THE ENFORCEMENT OF THE INDEMNIFICATION OBLIGATIONS SET FORTH
HEREIN); PROVIDED, HOWEVER, THAT NO INDEMNIFIED PERSON SHALL BE ENTITLED TO
INDEMNITY HEREUNDER IN RESPECT OF ANY LOSS, CLAIM, DAMAGE, LIABILITY OR EXPENSE
TO THE EXTENT THAT IT IS FOUND BY A FINAL, NON-APPEALABLE JUDGMENT OF A COURT OF
COMPETENT JURISDICTION THAT SUCH LOSS, CLAIM, DAMAGE, LIABILITY OR EXPENSE
RESULTED DIRECTLY FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH
INDEMNIFIED PERSON.  IN NO EVENT WILL ANY INDEMNIFIED PERSON BE LIABLE ON ANY
THEORY OF LIABILITY FOR CONSEQUENTIAL DAMAGES, LOST PROFITS OR PUNITIVE DAMAGES
AS A RESULT OF ANY FAILURE TO FUND ANY OF THE CREDIT FACILITIES CONTEMPLATED
HEREBY OR OTHERWISE IN CONNECTION WITH THE CREDIT FACILITIES.  NO INDEMNIFIED
PERSON SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY UNAUTHORIZED
PERSONS OF INFORMATION OR OTHER MATERIALS SENT THROUGH ELECTRONIC,
TELECOMMUNICATIONS OR OTHER INFORMATION TRANSMISSION SYSTEMS THAT ARE
INTERCEPTED BY UNAUTHORIZED PERSONS, EXCEPT TO THE EXTENT THAT SUCH DAMAGES ARE
FOUND BY A FINAL, NON-APPEALABLE JUDGMENT OF A COURT OF COMPETENT JURISDICTION
THAT SUCH DAMAGES RESULTED DIRECTLY FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNIFIED PERSON.


 


(B)                             THE COMPANY FURTHER AGREES THAT, WITHOUT THE
PRIOR WRITTEN CONSENT OF EACH OF LCPI AND LEHMAN BROTHERS, WHICH CONSENT WILL
NOT BE UNREASONABLY WITHHELD, IT WILL NOT ENTER INTO ANY SETTLEMENT OF A
LAWSUIT, CLAIM OR OTHER PROCEEDING ARISING OUT OF THIS COMMITMENT LETTER OR THE
TRANSACTIONS CONTEMPLATED BY THIS COMMITMENT LETTER UNLESS SUCH SETTLEMENT
INCLUDES AN EXPLICIT AND UNCONDITIONAL RELEASE FROM THE PARTY BRINGING SUCH
LAWSUIT, CLAIM OR OTHER PROCEEDING OF ALL INDEMNIFIED PERSONS.


 


4.                                   EXPIRATION OF COMMITMENT.  THE COMMITMENT
WILL EXPIRE AT 5:00 P.M., NEW YORK CITY TIME, ON JUNE 1, 2005 UNLESS AT OR PRIOR
TO SUCH TIME YOU SHALL PREVIOUSLY HAVE EXECUTED AND RETURNED TO LEHMAN BROTHERS
A COPY OF THIS COMMITMENT LETTER AND THE FEE LETTER AND PAID THE COMMITMENT FEES
CONTEMPLATED BY THE FEE LETTER TO BE PAYABLE ON THE DATE OF YOUR EXECUTION AND
DELIVERY HEREOF.  IF YOU DO

 

3

--------------------------------------------------------------------------------


 


SO EXECUTE AND DELIVER TO LEHMAN BROTHERS THIS COMMITMENT LETTER AND THE FEE
LETTER, AND PAY TO LEHMAN BROTHERS SUCH FEES, LCPI AGREES TO HOLD ITS COMMITMENT
AVAILABLE FOR YOU UNTIL THE DATE (THE “COMMITMENT EXPIRATION DATE”) THAT IS THE
EARLIEST OF (I) THE DATE OF RECEIPT BY LCPI AND LEHMAN BROTHERS OR WRITTEN
NOTICE FROM THE COMPANY OF THE TERMINATION OF THIS COMMITMENT LETTER, (II) THE
CONSUMMATION OF ANY PART OF THE REFINANCING WITH THE PROCEEDS OF ANY DEBT
SECURITIES, LOANS, CREDIT FACILITIES OR OTHER INDEBTEDNESS FOR BORROWED MONEY
OTHER THAN THE CREDIT FACILITIES AND THE EXISTING FACILITY (PROVIDED THAT FOR
PURPOSES HEREOF, WAIVERS OF THE EXISTING FACILITY, OR THE INDENTURES RELATED TO
THE NOTES OR WITH RESPECT TO EQUIPMENT LEASES, IN EACH CASE, WITH RESPECT TO THE
SPECIFIED DEFAULTS (AS DEFINED HEREIN), WILL NOT BE DEEMED TO BE “ANY PART” OF
THE REFINANCING) AND (III) DECEMBER 31, 2005.  THE COMMITMENT WILL EXPIRE AT
5:00 P.M., NEW YORK CITY TIME, ON THE COMMITMENT EXPIRATION DATE.


 


5.                                   CONFIDENTIALITY. 


 


(A)                              THIS COMMITMENT LETTER AND THE TERMS AND
CONDITIONS CONTAINED HEREIN AND THEREIN MAY BE PUBLICLY FILED BY THE COMPANY,
HOWEVER, PRIOR TO SUCH FILING, THIS COMMITMENT LETTER MAY NOT BE DISCLOSED BY
THE COMPANY TO ANY PERSON OR ENTITY (OTHER THAN SUCH OF YOUR AGENTS AND ADVISORS
AS NEED TO KNOW AND AGREE TO BE BOUND BY THE PROVISIONS OF THIS PARAGRAPH AND AS
REQUIRED BY LAW) WITHOUT THE PRIOR WRITTEN CONSENT OF LCPI AND LEHMAN BROTHERS. 
THE FEE LETTER AND THE TERMS AND CONDITIONS CONTAINED THEREIN MAY NOT BE
DISCLOSED BY THE COMPANY TO ANY PERSON OR ENTITY (OTHER THAN SUCH OF YOUR AGENTS
AND ADVISORS AS NEED TO KNOW AND AGREE TO BE BOUND BY THE PROVISIONS OF THIS
PARAGRAPH AND AS REQUIRED BY LAW) WITHOUT THE PRIOR WRITTEN CONSENT OF LCPI AND
LEHMAN BROTHERS. 


 


(B)                             YOU ACKNOWLEDGE THAT LEHMAN BROTHERS AND ITS
AFFILIATES (THE TERM “LEHMAN BROTHERS” BEING UNDERSTOOD TO REFER HEREINAFTER IN
THIS PARAGRAPH TO INCLUDE SUCH AFFILIATES, INCLUDING LCPI) MAY BE PROVIDING DEBT
FINANCING, EQUITY CAPITAL OR OTHER SERVICES (INCLUDING FINANCIAL ADVISORY
SERVICES) TO OTHER COMPANIES IN RESPECT OF WHICH YOU MAY HAVE CONFLICTING
INTERESTS REGARDING THE TRANSACTIONS DESCRIBED HEREIN AND OTHERWISE.  LEHMAN
BROTHERS SHALL NOT USE CONFIDENTIAL INFORMATION OBTAINED FROM YOU BY VIRTUE OF
THE TRANSACTIONS CONTEMPLATED BY THIS COMMITMENT LETTER OR ITS OTHER
RELATIONSHIPS WITH YOU IN CONNECTION WITH THE PERFORMANCE BY LEHMAN BROTHERS OF
SERVICES FOR OTHER COMPANIES, AND LEHMAN BROTHERS WILL NOT FURNISH ANY SUCH
INFORMATION TO OTHER COMPANIES.  YOU ALSO ACKNOWLEDGE THAT LEHMAN BROTHERS HAS
NO OBLIGATION TO USE IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS
COMMITMENT LETTER, OR TO FURNISH TO YOU, CONFIDENTIAL INFORMATION OBTAINED FROM
OTHER COMPANIES.


 


6.                                   ASSIGNMENT AND SYNDICATION. 


 


(A)                              THE PARTIES HERETO AGREE THAT LCPI AND LEHMAN
BROTHERS WILL HAVE THE RIGHT TO SYNDICATE THE CREDIT FACILITIES AND/OR THE
COMMITMENT TO A GROUP OF FINANCIAL INSTITUTIONS OR OTHER INVESTORS, IDENTIFIED
BY US IN CONSULTATION WITH YOU.  LEHMAN BROTHERS AND LCPI SHALL MANAGE ALL
ASPECTS OF ANY SUCH SYNDICATION, INCLUDING DECISIONS AS TO THE SELECTION OF
INSTITUTIONS TO BE APPROACHED AND WHEN THEY WILL BE APPROACHED, THE ACCEPTANCE
OF COMMITMENTS, THE AMOUNTS OFFERED, THE AMOUNTS ALLOCATED AND THE COMPENSATION
PROVIDED, AND THE COMPANY AGREES TO USE COMMERCIALLY REASONABLE EFFORTS TO
ASSIST LEHMAN BROTHERS AND LCPI IN SUCH SYNDICATION PROCESS, INCLUDING, WITHOUT
LIMITATION, (I) ENSURING THAT THE SYNDICATION EFFORTS BENEFIT MATERIALLY FROM
THE EXISTING LENDING RELATIONSHIPS OF THE COMPANY, (II) ARRANGING FOR DIRECT
CONTACT BETWEEN SENIOR MANAGEMENT AND ADVISORS OF THE COMPANY AND THE PROPOSED
LENDERS, (III) ASSISTING IN THE PREPARATION OF CONFIDENTIAL INFORMATION
MEMORANDA AND OTHER MARKETING MATERIALS TO BE USED IN CONNECTION WITH ANY
SYNDICATION, INCLUDING CAUSING SUCH CONFIDENTIAL INFORMATION MEMORANDA TO
CONFORM TO MARKET STANDARDS AS REASONABLY DETERMINED BY LEHMAN BROTHERS AND LCPI
AND, AT THE REQUEST OF LCPI AND LEHMAN BROTHERS, THE PREPARATION OF VERSIONS OF
THE CONFIDENTIAL INFORMATION MEMORANDA THAT DO NOT CONTAIN MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE COMPANY, ITS AFFILIATES OR ITS SECURITIES FOR
PURPOSES OF UNITED STATES FEDERAL AND STATE SECURITIES LAWS, (IV) HOSTING, WITH
LCPI AND

 

4

--------------------------------------------------------------------------------


 


LEHMAN BROTHERS, ONE OR MORE MEETINGS OF PROSPECTIVE LENDERS, AND, IN CONNECTION
WITH ANY SUCH LENDER MEETING, CONSULTING WITH LEHMAN BROTHERS AND LCPI WITH
RESPECT TO THE PRESENTATIONS TO BE MADE AT SUCH MEETING, AND MAKING AVAILABLE
APPROPRIATE OFFICERS AND REPRESENTATIVES TO REHEARSE SUCH PRESENTATIONS PRIOR TO
SUCH MEETINGS, AS REASONABLY REQUESTED BY LEHMAN BROTHERS AND LCPI AND
(V) PERMITTING AGENTS OR ADVISORS ENGAGED BY LEHMAN BROTHERS AND LCPI TO REVIEW
THE COMPANY’S SYSTEMS, CONTROLS, BOOKS AND RECORDS.  FURTHERMORE, YOU AGREE THAT
THE COMMITMENT IS CONDITIONED UPON THE COMPANY’S SATISFACTION OF THE
REQUIREMENTS OF THE FOREGOING PROVISIONS OF THIS PARAGRAPH, IF SO REQUESTED BY
LEHMAN BROTHERS, BY A DATE SUFFICIENT TO PERMIT THE SYNDICATION OF THE CREDIT
FACILITIES TO BE COMPLETED PRIOR TO THE CLOSING DATE.


 


(B)                             TO ASSIST LEHMAN BROTHERS AND LCPI IN THEIR
SYNDICATION EFFORTS, YOU AGREE PROMPTLY TO PREPARE AND PROVIDE TO LEHMAN
BROTHERS AND LCPI ALL INFORMATION WITH RESPECT TO THE COMPANY, THE REFINANCING
AND THE OTHER TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING ALL FINANCIAL
INFORMATION AND PROJECTIONS (THE “PROJECTIONS”), AS THEY MAY REASONABLY
REQUEST.  YOU HEREBY REPRESENT AND COVENANT THAT (I) ALL INFORMATION OTHER THAN
THE PROJECTIONS (THE “INFORMATION”) THAT HAS BEEN OR WILL BE MADE AVAILABLE TO
LEHMAN BROTHERS AND LCPI BY YOU OR ANY OF YOUR REPRESENTATIVES IS OR WILL BE,
WHEN FURNISHED, COMPLETE AND CORRECT IN ALL MATERIAL RESPECTS AND DOES NOT OR
WILL NOT, WHEN FURNISHED, CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR
OMIT TO STATE A MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS
CONTAINED THEREIN NOT MISLEADING IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH SUCH
STATEMENTS ARE MADE AND (II) THE PROJECTIONS THAT HAVE BEEN OR WILL BE MADE
AVAILABLE TO LEHMAN BROTHERS AND LCPI BY YOU OR ANY OF YOUR REPRESENTATIVES HAVE
BEEN OR WILL BE PREPARED IN GOOD FAITH BASED UPON REASONABLE ASSUMPTIONS
BELIEVED BY YOU TO BE REASONABLE AT THE TIME MADE.  YOU UNDERSTAND THAT IN
ARRANGING AND SYNDICATING THE CREDIT FACILITIES AND THE COMMITMENTS WE MAY USE
AND RELY ON THE INFORMATION AND PROJECTIONS WITHOUT INDEPENDENT VERIFICATION
THEREOF AND THAT YOU WILL PROMPTLY NOTIFY US OF ANY CHANGES IN CIRCUMSTANCES
THAT COULD BE EXPECTED TO CALL INTO QUESTION THE CONTINUED REASONABLENESS OF ANY
MATERIAL ASSUMPTION UNDERLYING THE PROJECTIONS.


 


(C)                              TO ENSURE AN ORDERLY AND EFFECTIVE SYNDICATION
OF THE CREDIT FACILITIES, YOU AGREE THAT, FROM THE DATE HEREOF UNTIL THE
TERMINATION OF THE SYNDICATION AS DETERMINED BY LEHMAN BROTHERS, YOU WILL NOT,
AND WILL NOT PERMIT ANY OF YOUR AFFILIATES TO, SYNDICATE OR ISSUE, ATTEMPT TO
SYNDICATE OR ISSUE, ANNOUNCE OR AUTHORIZE THE ANNOUNCEMENT OF THE SYNDICATION OR
ISSUANCE OF, OR ENGAGE IN DISCUSSIONS CONCERNING THE SYNDICATION OR ISSUANCE OF,
ANY DEBT FACILITY, OR DEBT OR PREFERRED EQUITY SECURITY OF THE COMPANY OR ANY OF
ITS SUBSIDIARIES (OTHER THAN THE INDEBTEDNESS CONTEMPLATED HEREBY), INCLUDING
ANY RENEWALS OR REFINANCINGS OF ANY EXISTING DEBT FACILITY, WITHOUT THE PRIOR
WRITTEN CONSENT OF LEHMAN BROTHERS; PROVIDED THAT NOTHING HEREIN SHALL RESTRICT
YOUR ABILITY TO NEGOTIATE WAIVERS OF THE SPECIFIED DEFAULTS WITH THE LENDERS
UNDER THE EXISTING FACILITY, HOLDERS OF THE NOTES OR EQUIPMENT LESSORS.


 


7.                                   SURVIVAL.  THE PROVISIONS OF THIS
COMMITMENT LETTER RELATING TO THE PAYMENT OF FEES AND EXPENSES, INDEMNIFICATION
AND CONTRIBUTION AND CONFIDENTIALITY AND THE PROVISIONS OF SECTION 8 HEREOF WILL
SURVIVE THE EXPIRATION OR TERMINATION OF ANY COMMITMENT HEREUNDER OR THIS
COMMITMENT LETTER (INCLUDING ANY EXTENSIONS) AND THE EXECUTION AND DELIVERY OF
DEFINITIVE FINANCING DOCUMENTATION.


 


8.                                   CHOICE OF LAW; JURISDICTION; WAIVERS.


 


(A)                              THIS COMMITMENT LETTER SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.  TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE COMPANY HEREBY IRREVOCABLY SUBMITS TO
THE NON-EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT OR FEDERAL COURT
SITTING IN THE COUNTY OF NEW YORK IN RESPECT OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THE PROVISIONS OF THIS COMMITMENT LETTER OR THE
FEE LETTER AND IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH SUIT,
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT.  THE PARTIES
HERETO HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT THEY MAY NOW OR

 

5

--------------------------------------------------------------------------------


 


HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT, AND ANY CLAIM THAT ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM.   THE PARTIES HERETO HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS COMMITMENT LETTER OR THE FEE
LETTER.


 


(B)                             NO LENDER SHALL BE LIABLE IN ANY RESPECT FOR ANY
OF THE OBLIGATIONS OR LIABILITIES OF ANY OTHER LENDER UNDER THIS LETTER OR
ARISING FROM OR RELATING TO THE TRANSACTIONS CONTEMPLATED HEREBY.


 


9.                                   MISCELLANEOUS. 


 


(A)                              THIS COMMITMENT LETTER MAY BE EXECUTED IN ONE
OR MORE COUNTERPARTS, EACH OF WHICH WILL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
TAKEN TOGETHER WILL CONSTITUTE ONE AND THE SAME INSTRUMENT.  DELIVERY OF AN
EXECUTED SIGNATURE PAGE OF THIS COMMITMENT LETTER BY FACSIMILE TRANSMISSION
SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART HEREOF.


 


(B)                             THE COMPANY MAY NOT ASSIGN ANY OF ITS RIGHTS, OR
BE RELIEVED OF ANY OF ITS OBLIGATIONS, WITHOUT THE PRIOR WRITTEN CONSENT OF EACH
OF THE LENDERS, AND ANY PURPORTED ASSIGNMENT BY IT WITHOUT SUCH CONSENT SHALL BE
VOID.  IN CONNECTION WITH ANY SYNDICATION OF ALL OR A PORTION OF THE COMMITMENT,
THE RIGHTS AND OBLIGATIONS OF EACH OF THE LENDERS HEREUNDER MAY BE ASSIGNED, IN
WHOLE OR IN PART, AS PROVIDED ABOVE, AND UPON SUCH ASSIGNMENT, SUCH LENDER SHALL
BE RELIEVED AND NOVATED HEREUNDER FROM THE OBLIGATIONS OF SUCH LENDER WITH
RESPECT TO ANY PORTION OF ITS COMMITMENT THAT HAS BEEN ASSIGNED AS PROVIDED
ABOVE.


 


(C)                              THIS COMMITMENT LETTER AND THE ATTACHED
EXHIBITS AND SCHEDULES SET FORTH THE ENTIRE UNDERSTANDING OF THE PARTIES HERETO
AS TO THE SCOPE OF THE COMMITMENT AND THE OBLIGATIONS OF THE LENDERS HEREUNDER. 
THIS COMMITMENT LETTER SHALL SUPERSEDE ALL PRIOR UNDERSTANDINGS AND PROPOSALS,
WHETHER WRITTEN OR ORAL, BETWEEN ANY OF THE LENDERS AND YOU RELATING TO ANY
FINANCING OR THE TRANSACTIONS CONTEMPLATED HEREBY.  THIS COMMITMENT LETTER SHALL
BE IN ADDITION TO THE AGREEMENTS OF THE PARTIES CONTAINED IN THE FEE LETTER.


 


(D)                             THIS COMMITMENT LETTER HAS BEEN AND IS MADE
SOLELY FOR THE BENEFIT OF THE PARTIES HERETO, THE INDEMNIFIED PERSONS, AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS, AND NOTHING IN THIS COMMITMENT LETTER,
EXPRESSED OR IMPLIED, IS INTENDED TO CONFER OR DOES CONFER ON ANY OTHER PERSON
OR ENTITY ANY RIGHTS OR REMEDIES UNDER OR BY REASON OF THIS COMMITMENT LETTER OR
THE AGREEMENTS OF THE PARTIES CONTAINED HEREIN.


 


(E)                              YOU ACKNOWLEDGE THAT THE LENDERS AND LEHMAN
BROTHERS MAY BE (OR MAY BE AFFILIATED WITH) FULL SERVICE FINANCIAL FIRMS AND AS
SUCH FROM TIME TO TIME MAY EFFECT TRANSACTIONS FOR THEIR OWN ACCOUNT OR THE
ACCOUNT OF CUSTOMERS, AND HOLD LONG OR SHORT POSITIONS IN DEBT OR EQUITY
SECURITIES OR LOANS OF COMPANIES THAT MAY BE THE SUBJECT OF THE TRANSACTIONS
CONTEMPLATED BY THIS COMMITMENT LETTER.  YOU HEREBY WAIVE AND RELEASE, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY CLAIMS YOU HAVE WITH RESPECT TO ANY
CONFLICT OF INTEREST ARISING FROM SUCH TRANSACTIONS, ACTIVITIES, INVESTMENTS OR
HOLDINGS, OR ARISING FROM THE FAILURE OF LCPI, LEHMAN BROTHERS OR ONE OR MORE
LENDERS OR ANY OF THEIR RESPECTIVE AFFILIATES TO BRING SUCH TRANSACTIONS,
ACTIVITIES, INVESTMENTS OR HOLDINGS TO YOUR ATTENTION.


 


(F)                                LEHMAN BROTHERS ALSO WILL PROVIDE FINANCIAL
ADVISORY SERVICES TO THE COMPANY WITH RESPECT TO THE TRANSACTION TO WHICH THIS
COMMITMENT LETTER RELATES.  THE COMPANY AGREES THAT LEHMAN BROTHERS HAS THE
RIGHT TO PLACE ADVERTISEMENTS IN FINANCIAL AND OTHER NEWSPAPERS AND JOURNALS AT
ITS OWN EXPENSE DESCRIBING ITS SERVICES TO THE COMPANY, PROVIDED THAT LEHMAN
BROTHERS WILL SUBMIT A

 

6

--------------------------------------------------------------------------------


 


COPY OF ANY SUCH ADVERTISEMENTS TO THE COMPANY FOR ITS APPROVAL, WHICH APPROVAL
SHALL NOT BE UNREASONABLY WITHHELD.


 


(G)                             YOU AGREE TO PROVIDE US, PRIOR TO THE CLOSING
DATE, WITH ALL DOCUMENTATION AND OTHER INFORMATION REASONABLY REQUESTED BY
LEHMAN BROTHERS AND LCPI AND REQUIRED BY BANK REGULATORY AUTHORITIES UNDER
APPLICABLE “KNOW YOUR CUSTOMER” AND ANTI-MONEY LAUNDERING RULES AND REGULATIONS,
INCLUDING, WITHOUT LIMITATION, THE USA PATRIOT ACT.

 

 

[Remainder of page intentionally left blank]

 

7

--------------------------------------------------------------------------------


 

If you are in agreement with the foregoing, kindly sign and return to us the
enclosed copy of this Commitment Letter.

 

 

Very truly yours,

 

 

 

 

LEHMAN COMMERCIAL PAPER INC.

 

 

 

 

 

 

 

By:

/s/ Laurie B. Pepper

 

 

 

Name:

Laurie B. Pepper

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

LEHMAN BROTHERS INC.

 

 

 

 

 

 

By:

/s/ Laurie B. Pepper

 

 

 

Name:

Laurie B. Pepper

 

 

Title:

Senior Vice President

 

8

--------------------------------------------------------------------------------


 

Accepted and agreed to as of the
date first above written:

 

KEY ENERGY SERVICES, INC.

 

 

By:

/s/ William M. Austin

 

 

Name: William M. Austin

 

Title: Senior Vice President & Chief Financial Officer

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A TO COMMITMENT LETTER

 

SUMMARY OF TERMS OF CREDIT FACILITIES

 

Set forth below is a summary of certain of the terms of the Credit Facilities,
and the documentation related thereto.  Capitalized terms used and not otherwise
defined herein have the meanings set forth in the Commitment Letter to which
this Summary of Terms is attached and of which it forms a part.

 

I.

  Parties

 

 

 

 

 

Borrower

Key Energy Services, Inc. (the “Borrower”).

 

 

 

 

Guarantors

Each of the Borrower’s direct and indirect domestic subsidiaries, other than
certain excluded subsidiaries of the Borrower to be determined consistent with
the Existing Facility (the “Guarantors”; the Borrower and the Guarantors,
collectively, the “Credit Parties”).

 

 

 

 

Exclusive Advisor, Sole Lead Arranger and Sole Book-Runner

Lehman Brothers Inc. (in such capacity, the “Arranger”).

 

 

 

 

Syndication Agent

Lehman Commercial Paper Inc. (in such capacity, the “Syndication Agent”).

 

 

 

 

Administrative Agent

Lehman Commercial Paper Inc. (in such capacity, the “Administrative Agent”).

 

 

 

 

Lenders

A syndicate of banks, financial institutions and other entities arranged by the
Arranger (collectively, the “Lenders”).

 

 

 

II.

  Types and Amounts of Credit Facilities

 

 

 

 

 

Senior Term Loan Facilities

A seven-year term loan facility (the “Senior Term Loan Facility”) in an
aggregate principal amount equal to $400.0 million (the loans thereunder, the
“Senior Term Loans”). The Senior Term Loans shall be repayable in equal
quarterly amounts equal to 1% per annum with the outstanding principal amount
due on the seventh anniversary of the Closing Date.

 

 

 

 

Availability

The Senior Term Loans shall be made no later than the Commitment Expiration Date
in up to three drawings, the first of which will be not less than $150.0
million, and available and funded only on, or within 10 business days after, the
day(s) on which the 83/8 Notes or the 63/8% Notes become due and payable in full
upon acceleration based solely on the Specified Defaults or the days on which
payment for the Borrower’s call for redemption or repurchase thereof is to be
made or is due.

 

 

 

 

Purpose

The proceeds of the Senior Term Loans, together with other funds available to
the Borrower, shall be used to

 

A-1

--------------------------------------------------------------------------------


 

 

 

refinance the Notes. In the event that the maximum aggregate amount of the
Senior Term Loans is greater than the amount required to refinance the Notes as
a result of the Borrower’s use of cash on hand or proceeds of the Existing
Facility or the Revolving Credit Facility to repurchase Notes, the proceeds of
the Senior Term Loans may be used to replace the cash so used or repay such
Revolving Credit Loans, to the extent of such excess.

 

 

 

 

Letter of Credit Facility

A five-year prefunded Letter of Credit Facility in an aggregate amount of up to
$85.0 million (the “Letter of Credit Facility”) all of which will be deposited
by the Lenders under the Letter of Credit Facility on the Closing Date in an
account (the “Credit-Linked Deposit Account”) held in the name of such Lenders
with the Administrative Agent or the Issuing Lender. Amounts deposited in the
Credit-Linked Deposit Account are referred to herein as the “Credit-Linked
Deposit”. The Credit-Linked Deposit will be held by the Administrative Agent or
the Issuing Lender as cash collateral for reimbursement obligations with respect
to letters of credit issued pursuant to the Letter of Credit Facility (the
“Letters of Credit”) and if the Borrower does not reimburse the Issuing Lender,
in accordance with the terms of the Letter of Credit Facility, will be applied
by the Administrative Agent or Issuing Lender as necessary to fund drawings
under the Letters of Credit issued under the Letter of Credit Facility. One or
more Lenders to be selected in the syndication process shall be the Issuing
Lender (each such Lender in such capacity, an “Issuing Lender”) and the issuance
of all such Letters of Credit shall be subject to the customary procedures of
such Issuing Bank.

 

 

 

 

Availability

The Letter of Credit Facility shall be available during the period commencing on
the Closing Date and ending on the fifth anniversary thereof (the “Letter of
Credit Termination Date”). The aggregate amount of Letters of Credit at any time
outstanding under the Letter of Credit Facility shall not exceed $85.0 million.

 

 

 

 

Maturity

The Letter of Credit Termination Date.

 

 

 

 

Purpose

Letters of Credit under the Letter of Credit Facility shall be used to refinance
the letters of credit outstanding under the Existing Facility and additional
letters of credit may be issued to support obligations incurred in the ordinary
course of business by the Borrower and its subsidiaries.

 

 

 

 

Credit Linked Deposit

Any amounts remaining in the Credit-Linked Deposit Account after termination of
all Letters of Credit and the

 

A-2

--------------------------------------------------------------------------------


 

 

 

Letter of Credit Facility Termination Date shall be distributed to the Lenders
under the Letter of Credit Facility. Prior to such time, such Lenders shall not
have any right to withdraw funds, request the distribution of funds or request
the investment of funds held in the Credit-Linked Deposit Account, provided that
the Credit-Linked Deposit Amount shall at all times be invested in investments
intended to yield a rate of return approximately equal to the one-month
Eurodollar Rate less a margin to be determined. The obligations of the Lenders
under the Letter of Credit Facility to reimburse the Issuing Bank for drawings
under the Letter of Credit Facility will be secured by the Credit-Linked
Deposit.

 

 

 

 

Revolving Credit Facility

A five-year revolving credit facility (the “Revolving Credit Facility”; together
with the Senior Term Loan Facilities, and the Letter of Credit Facility, the
“Credit Facilities”) in an aggregate principal amount equal to $65.0 million
(the loans thereunder, the “Revolving Credit Loans”).

 

 

 

 

Availability

The Revolving Credit Facility shall be available on a revolving basis during the
period commencing on the Closing Date and ending on the fifth anniversary
thereof (the “Revolving Credit Termination Date”).

 

 

 

 

Letters of Credit

Up to $25.0 million of the Revolving Credit Facility shall be available for the
issuance of letters of credit (the “Revolving Facility Letters of Credit”) by an
Issuing Lender. The face amount of any such outstanding Letters of Credit will
reduce availability under the Revolving Credit Facility on a dollar-for-dollar
basis.

 

 

 

 

 

No Revolving Facility Letters of Credit or Letters of Credit issued under the
Letter of Credit Facility shall have an expiration date after the earlier of
(i) one year after the date of issuance and (ii) five business days prior to the
Revolving Credit Termination Date or the Letter of Credit Facility Termination
Date, as applicable; provided that any such Revolving Credit Letter or Credit or
Letter of Credit issued under the Letter of Credit Facility with a one-year
tenor may provide for the renewal thereof for additional one-year periods (which
shall in no event extend beyond the date referred to in clause (ii) above).

 

 

 

 

 

Drawings under any Revolving Facility Letters of Credit or Letters of Credit
issued under the Letter of Credit Facility shall be reimbursed by the Borrower
(whether with its own funds or with the proceeds of Revolving Credit Loans) on
the same business day.

 

 

 

 

 

To the extent that the Borrower does not so reimburse the Issuing Lender, the
Lenders under the Revolving Credit Facility shall be irrevocably and
unconditionally

 

A-3

--------------------------------------------------------------------------------


 

 

 

obligated to reimburse the Issuing Lender on a pro rata basis.

 

 

 

 

Swing Line Loans

A portion of the Revolving Credit Facility not in excess of an amount to be
agreed will be available for swing line loans (the “Swing Line Loans”) from
Lehman Commercial Paper Inc. (in such capacity, the “Swing Line Lender”) on
same-day notice. Any such Swing Line Loans will reduce availability under the
Revolving Credit Facility on a dollar-for-dollar basis. Each Lender under the
Revolving Credit Facility will acquire an irrevocable and unconditional pro rata
participation in each Swing Line Loan.

 

 

 

 

Maturity

The Revolving Credit Termination Date.

 

 

 

 

Purpose

Loans and Letters of Credit under the Revolving Credit Facility shall be used to
refinance the Existing Facility, pay fees and expenses of the Refinancing and
finance the working capital needs and general corporate purposes of the Borrower
and its subsidiaries in the ordinary course of business. Amounts under the
Revolving Credit Facility may also be used to repurchase in open market
transactions the Notes subject to other conditions to be determined.

 

 

 

III.

  Certain Payment Provisions

 

 

 

 

 

Fees and Interest Rates

As set forth on Annex A-I.

 

 

 

 

Optional Prepayments and
Commitment Reductions


Loans may be prepaid in minimum amounts to be agreed upon. Optional prepayments
of the Senior Term Loans shall be applied to the installments thereof in inverse
order of maturity and may not be reborrowed.

 

 

 

 

Mandatory Prepayments and Commitment Reductions


The following amounts shall be applied to prepay the Senior Term Loans:

 

 

 

 

 

(i)            50% of the net cash proceeds of any sale or issuance of equity
(other than issuances pursuant to employee stock plans, to fund permitted
acquisitions and other exceptions to be agreed) after the Closing Date by the
Borrower;

 

 

 

 

 

(ii)           100% of the net proceeds of any incurrence of indebtedness (other
than permitted indebtedness) after the Closing Date by the Borrower or any of
its subsidiaries;

 

 

 

 

 

(iii)          100% of the net cash proceeds of any sale or other disposition
(including as a result of casualty or condemnation) by the Borrower or any of
its subsidiaries of any assets (except for the sale of inventory in the ordinary
course of business and

 

A-4

--------------------------------------------------------------------------------


 

 

 

certain other dispositions to be agreed upon) or the sale or issuance of equity
in any subsidiary of the Borrower, subject to customary reinvestment provisions
(including a 365 day reinvestment period); and

 

 

 

 

 

(iv)          50% of excess cash flow (to be defined as consolidated EBITDA,
less the sum of cash interest, cash taxes paid or payable, capital expenditures
(except to the extent financed), scheduled payments of principal with respect to
indebtedness, and voluntary prepayments of Term Loans and amounts (other than
drawings under the Credit Facilities) used to repurchase the Notes, to the
extent such amounts are not repaid with drawings under the Credit Facilities)
plus or minus changes in working capital) for each fiscal year of the Borrower
(commencing with the fiscal year after the fiscal year in which the Closing Date
occurs) reducing to a percentage to be determined based upon the Borrower’s
total leverage.

 

 

 

 

 

All such amounts shall be applied to the prepayment of the Senior Term Loans.
Each such prepayment of the Senior Term Loans shall be applied to the
installments thereof in inverse order of maturity and may not be reborrowed. No
such mandatory prepayments shall be required once the Senior Term Loans shall
have been paid in full. The Revolving Credit Loans shall be prepaid and the
Revolving Facility Letters of Credit shall be cash collateralized or replaced to
the extent such extensions of credit exceed the amount of the Revolving Credit
Facility.

 

 

 

IV.

  Collateral

The obligations of each Credit Party in respect of the Credit Facilities and
certain interest rate hedge agreements provided by affiliates of the Lenders
will be secured by a perfected first priority security interest (subject to
permitted liens) in all of its tangible and intangible assets (including,
without limitation, intellectual property, real property, licenses, permits and
all of the capital stock of each of the Borrower’s direct and indirect
subsidiaries (but limited to 65% of the voting stock and 100% of the non-voting
stock of certain of its first-tier foreign subsidiaries)), except for those
assets as to which the Administrative Agent shall determine in its reasonable
discretion that the costs of obtaining such a security interest are excessive in
relation to the value of the security to be afforded thereby. To the extent that
in the Administrative Agent’s reasonable discretion, it is not reasonably
practicable to establish prior to the Closing Date a first priority perfected
security interest in any real

 

A-5

--------------------------------------------------------------------------------


 

 

 

property or stock of foreign subsidiaries owned by a Credit Party, the Credit
Documentation (as herein defined) will provide that such security interests may
be established within a reasonable time after the Closing Date.

 

 

 

 

 

The Credit-Linked Deposit and the Credit-Linked Deposit Account will be pledged
by each of the Lenders participating in the Letter of Credit Facility to the
Administrative Agent to secure such Lender’s obligations with respect to the
Letters of Credit issued under the Letter of Credit Facility.

 

 

 

V.

  Certain Conditions

 

 

 

 

 

Initial Conditions

The availability of the Credit Facilities is subject to the conditions set forth
on Exhibit B to the Commitment Letter.

 

 

 

 

On-Going Conditions

The making of each extension of credit will be conditioned upon (i) the accuracy
of all representations and warranties in the definitive financing documentation
with respect to the Credit Facilities (the “Credit Documentation”) (including,
without limitation, the Material Adverse Change and litigation representations)
and (ii) there being no default or event of default in existence at the time of,
or after giving effect to the making of, such extension of credit.

 

 

 

VI.

  Certain Documentation Matters

The Credit Documentation will contain representations, warranties, covenants and
events of default deemed appropriate by the Arranger or consistent with those in
the Existing Facility (provided, that such representations, warranties,
covenants, conditions, and events of default shall take into account the
Borrower’s ongoing restatement of its financial statements, pending litigation
and investigations and losses on sales, in each case, to the extent publicly
disclosed prior to the date of the Credit Agreement and the existence of the
Specified Defaults, and specifically, the Borrower’s failure to complete the
restatement or obtain audited financial statements shall not give rise to a
default or event of default under the Credit Documentation unless the Borrower’s
Form 10-K for the fiscal year ending December 31, 2006, is not timely filed),
including, without limitation:

 

 

 

 

Representations and Warranties

Financial statements (including pro forma financial statements; provided that
until the Borrower has cured the Specified Defaults, representations with
respect to financial statements may be qualified to the same extent as such
representations are qualified in the certification required on the Closing Date,
as set forth in paragraph (d) 

 

A-6

--------------------------------------------------------------------------------


 

 

 

of Exhibit B to the Commitment Letter); no Material Adverse Change; corporate
existence and qualification; compliance with law; corporate power and authority;
enforceability of Credit Documentation; no conflict with law or contractual
obligations; capitalization; no material litigation; no default; ownership of
property; intellectual property; taxes; Federal Reserve regulations; ERISA and
benefits; Investment Company Act; consents and approvals; subsidiaries;
environmental matters; solvency; labor matters; accuracy of disclosure; creation
and perfection of security interests; status of pledged collateral; use of
proceeds; margin stock; Section 20 subsidiary; insurance; material contracts;
anti-terrorism laws; no burdensome restrictions expected to result in a Material
Adverse Change; and not a regulated entity.

 

 

 

 

Affirmative Covenants

Delivery of financial statements, reports, accountants’ letters, projections,
officers’ certificates and other information requested by the Lenders; payment
of other obligations; continuation of business and maintenance of existence and
material rights and privileges; compliance with laws and material contractual
obligations; maintenance of property, insurance and intellectual property; lien
searches; maintenance of books and records; right of the Lenders and their
accountants to inspect property and books and records; notices of defaults,
litigation and other material events; compliance with environmental laws; plans
and benefit arrangements; use of proceeds; tax shelter regulations;
anti-terrorism laws; subordination; pledge of stock of foreign subsidiaries;
further assurances (including, without limitation, with respect to security
interests in after-acquired property) and agreement to maintain interest rate
protection to ensure that at least 50% of the outstanding funded indebtedness of
the Borrower accrues interest at a fixed rate for a period of not less than two
years on terms and conditions reasonably satisfactory to the Administrative
Agent.

 

 

 

 

Financial Covenants

Financial covenants consisting of minimum interest coverage ratio of at least
3.0 : 1.0 and maximum total leverage ratio of not more than 3.5 : 1.0 until the
period ending March 31, 2006; 3.0 : 1.0, for the period ending March 31, 2006
until the period ending September, 30, 2006, and 2.75 : 1.0, for the period
ending September 30, 2006 and thereafter.

 

 

 

 

Negative Covenants

Limitations on: indebtedness (including preferred stock); liens; guarantee
obligations; loans and investments; mergers and acquisitions, consolidations,
liquidations and dissolutions; sales of assets or subsidiaries; dividends,
distributions and stock repurchases; capital expenditures

 

A-7

--------------------------------------------------------------------------------


 

 

 

and capital leases; investments, loans and advances; optional payments and
modifications to debt instruments; amendments to material contracts;
subsidiaries, partnerships and joint ventures; transactions with affiliates;
changes in fiscal year; plans and benefit arrangements; negative pledge clauses;
and changes in lines of business or organizational documents.

 

 

 

 

Specified Defaults

The term “Specified Defaults” means (i) any default or event of default under
the Notes occurring as a result of any default under the financial reporting or
filing of SEC reports (or, to the extent arising therefrom, the compliance with
laws) covenants thereof, (ii) any default or event of default under any other
indebtedness to the extent the default or event of default is occurring as a
result of failure to comply with financial reporting or SEC reporting covenants
comparable to those in the Notes (or, to the extent arising therefrom, any
comparable compliance with law covenant), (iii) any default or event of default
under the “cross-default” provisions of the Notes, to the extent occurring as a
result of a default described in clause (ii) or (iv) of this paragraph, and
(iv) any default or event of default under the “cross-default” provisions of any
indebtedness (other than the Notes) occurring as a result of a default or event
of default described in clause (i), (ii) or (iii) of this paragraph.
Notwithstanding the foregoing, if any financial information that is or was
required to be filed (or would be required to be filed if the Borrower had a
class of securities registered under the Securities Exchange Act of 1934 (the
“Exchange Act”) by the Report Date (as defined herein) has not been so filed,
any default or event of default arising therefrom (including any default or
event of default set forth in clauses (i) and (ii) above) shall not be a
Specified Default. As used herein, “Report Date” means the date on which the
Borrower’s form 10-K for the fiscal year ending December 31, 2006 is or would be
required to be filed if the Borrower had a class of securities registered under
the Exchange Act.

 

 

 

 

Events of Default

Nonpayment of principal when due; nonpayment of interest, fees or other amounts
after a grace period to be agreed upon; material inaccuracy of representations
and warranties; violation of covenants (subject, in the case of certain
affirmative covenants, to a grace period to be agreed upon); cross-default
(other than as a result of Specified Defaults so long as the Borrower repays any
accelerated amounts within the later of 10 business days after the Closing Date
or 10 business days of such acceleration); bankruptcy events; insolvency; loan
documents unenforceable; notice of lien or assessment; certain ERISA events;
material judgments; actual or

 

A-8

--------------------------------------------------------------------------------


 

 

 

asserted invalidity of any guarantee or security document or security interest;
cessation of business; and a change of control (the definition of which is to be
agreed).

 

 

 

 

Voting

Amendments and waivers with respect to the Credit Documentation will require the
approval of Lenders holding not less than a majority of the aggregate amount of
the Senior Term Loans, Revolving Credit Loans including participations in
Letters of Credit and Swing Line Loans and unused commitments under the Credit
Facilities, except that (i) the consent of each Lender directly and adversely
affected thereby shall be required with respect to (a) reductions in the amount
or extensions of the scheduled date of amortization or final maturity of any
Loan, (b) reductions in the rate of interest or any fee or extensions of any due
date thereof, (c) increases in the amount or extensions of the expiry date of
any Lender’s commitment, (d) modifications to the pro rata provisions of the
Credit Documentation or (e) modifications to the assignment provisions of the
Credit Documentation which further restrict assignments thereunder and (ii) the
consent of 100% of the Lenders shall be required with respect to
(a) modifications to any of the voting percentages and (b) releases of all or
substantially all of the Guarantors or all or substantially all of the
collateral.

 

 

 

 

Assignments and Participations

The Lenders shall be permitted to assign and sell participations in their loans
and commitments, subject, in the case of assignments (other than assignments
(i) by the Administrative Agent and its affiliates, (ii) to another Lender or to
an affiliate of a Lender or (iii) of funded Senior Term Loans), to the consent
of the Syndication Agent, the Administrative Agent, the Issuing Lender, the
Swing Line Lender and so long as no Default or Event of Default has occurred and
is continuing, the Borrower (which consent in each case shall not be
unreasonably withheld). Non-pro rata assignments shall be permitted. In the case
of partial assignments (other than to another Lender or to an affiliate of a
Lender), the minimum assignment amount shall be $1,000,000 with respect to the
Senior Term Facility and the Letter of Credit Facility and $5,000,000 with
respect to the Revolving Credit Facility unless otherwise agreed by the
Borrower, and the Administrative Agent. Participants shall have the same
benefits as the Lenders with respect to yield protection and increased cost
provisions. Voting rights of participants shall be limited to those matters with
respect to which the affirmative vote of the Lender from which it purchased its
participation would be required as described under “Voting” above. Pledges of
Loans in accordance with applicable law shall be permitted without restriction.
Promissory notes shall be issued

 

A-9

--------------------------------------------------------------------------------


 

 

 

under the Credit Facilities only upon request. No assignment or participation
may be made in violation of applicable state and federal securities laws.

 

 

 

 

Yield Protection

The Credit Documentation will contain customary provisions (i) protecting the
Lenders against increased costs or loss of yield resulting from changes in
reserve, tax, capital adequacy and other requirements of law and from the
imposition of or changes in withholding or other taxes and (ii) indemnifying the
Lenders for “breakage costs” incurred in connection with, among other things,
any prepayment of a Eurodollar Loan (as defined in Annex A-I) on a day other
than the last day of an interest period with respect thereto.

 

 

 

 

Expenses and Indemnification

The Borrower will pay (i) all reasonable out-of-pocket expenses of the
Administrative Agent, the Syndication Agent and the Arranger associated with the
syndication of the Credit Facilities and the preparation, negotiation,
execution, delivery and administration of the Credit Documentation and any
amendment or waiver with respect thereto (including the reasonable fees,
disbursements and other charges of counsel and the charges of IntraLinks) and
(ii) all out-of-pocket expenses of the Administrative Agent and the Lenders
(including the fees, disbursements and other charges of counsel) in connection
with the enforcement of the Credit Documentation or in any bankruptcy case or
insolvency proceeding.

 

 

 

 

 

The Administrative Agent, the Syndication Agent, the Arranger and the Lenders
(and their affiliates and their respective officers, directors, employees,
advisors and agents) will have no liability for, and will be indemnified and
held harmless against, any loss, liability, cost or expense incurred in respect
of the financing contemplated hereby or the use or the proposed use of proceeds
thereof (except to the extent resulting from the gross negligence or willful
misconduct of the indemnified party).

 

 

 

 

Governing Law and Forum

State of New York.

 

 

 

 

Counsel to the Administrative Agent the Syndication Agent and the Arranger

Latham & Watkins LLP.

 

A-10

--------------------------------------------------------------------------------


 

Annex A-I

 

Interest and Certain Fees

 

Interest Rate Options

 

The Borrower may elect that the Loans comprising each borrowing bear interest at
a rate per annum equal to:

 

 

 

 

 

(i) the Base Rate plus the Applicable Margin; or

 

 

 

 

 

(ii) the Eurodollar Rate plus the Applicable Margin

 

 

 

 

 

provided, that all Swing Line Loans shall bear interest based upon the Base
Rate.

 

 

 

 

 

As used herein:

 

 

 

 

 

“Base Rate” means the higher of (i) the prime lending rate as set forth on the
British Banking Association Telerate Page 5 (the “Prime Rate”), and (ii) the
federal funds effective rate from time to time plus 0.50%.

 

 

 

 

 

“Applicable Margin” means:

 

 

 

 

 

•                  With respect to the Senior Term Loans 2.00%, in the case of
Base Rate Loans (as defined below) and 3.00% in the case of Eurodollar Loans (as
defined below); and

 

 

 

 

 

•                  With respect to Revolving Loans 1.75%, in the case of Base
Rate Loans and 2.75% in the case of Eurodollar Loans;

 

 

 

 

 

•                  With respect to all Loans after the Credit Facilities have
been rated by Moody’s and S&P, as set forth on Annex A-II.

 

 

 

 

 

provided that, in each case, the Applicable Margin will (i) increase by 0.50% on
December 31, 2005 and June 30, 2006, in each case, if by that date the Borrower
has not provided audited and unaudited financial statements satisfactory to the
Arranger in such form and for such periods as would be required to complete a
public offering of debt securities and (ii) increase by 0.25% on the date more
than $275.0 million of the Senior Term Loans are outstanding.

 

 

 

 

 

“Eurodollar Rate” means the rate (adjusted for statutory reserve requirements
for eurocurrency liabilities) at which eurodollar deposits for one, two, three
or six months (as selected by the Borrower) are offered in the interbank
eurodollar market.

 

 

 

Interest Payment Dates

 

In the case of Loans bearing interest based upon the Base Rate (“Base Rate
Loans”), quarterly in arrears.

 

 

 

 

 

In the case of Loans bearing interest based upon the Eurodollar Rate
(“Eurodollar Loans”), on the last day of

 

A-I-1

--------------------------------------------------------------------------------


 

 

 

each relevant interest period and, in the case of any interest period longer
than three months, on each successive date three months after the first day of
such interest period.

 

 

 

Unused Fees

 

The Borrower shall pay an unused fee calculated at the rate of 1/2 of 1% per
annum, on the average daily unused portion of the Revolving Credit Facility,
payable quarterly in arrears. The Borrower shall pay an unused fee calculated at
the rate of 1.00% per annum, on the average daily unused portion of the Term
Facility, payable quarterly in arrears (it being understood that such unused fee
is in lieu of, and not in addition to, the ticking fee set forth in the Fee
Letter). Swing Line Loans shall, for purposes of the unused fee calculations
only, not be deemed to be a utilization of the Revolving Credit Facility.

 

 

 

Letter of Credit Fees

 

The Borrower shall pay a commission on each outstanding Revolving Facility
Letter of Credit at a per annum rate equal to the Applicable Margin then in
effect with respect to Revolving Credit Loans that are Eurodollar Loans on the
face amount of such Revolving Facility Letter of Credit. Such commission shall
be shared ratably among the Lenders participating in the Revolving Credit
Facility and shall be payable quarterly in arrears.

 

 

 

 

 

In addition to receiving their pro rata share of any interest earned on the
Credit-Linked Deposits, Lenders under the Letter of Credit Facility will receive
a per annum fee from the Borrower such that the aggregate amount of fees
received pursuant to this paragraph by the Lenders participating in the Letter
of Credit Facility, including the interest earned on the Credit-Linked Deposits,
is an amount equal to the one month Eurodollar Rate plus the Applicable Margin
for Eurodollar Loans under the Senior Term Loan Facility on the amount of the
Credit-Linked Deposit.

 

 

 

 

 

Lenders under the Letter of Credit Facility will also receive an amount equal to
the one-month Eurodollar Rate plus the Applicable Margin for Eurodollar Loans
under the Senior Term Loan Facility on any unreimbursed drawings under the
Letter of Credit Facility.

 

 

 

 

 

A fronting fee calculated at a rate per annum to be agreed upon by the Borrower
and the Issuing Bank on the face amount of all Letters of Credit shall be
payable quarterly in arrears to the Issuing Lender for its own account. In
addition, customary administrative, issuance, amendment,

 

A-I-2

--------------------------------------------------------------------------------


 

 

 

payment and negotiation charges shall be payable to the Issuing Lender for its
own account.

 

 

 

Default Rate

 

At any time when the Borrower is in default in the payment of any amount of
principal due under the Credit Facilities, such amount shall bear interest at 2%
per annum above the rate otherwise applicable thereto. Overdue interest, fees
and other amounts shall bear interest at 2% per annum above the rate applicable
to Base Rate Loans.

 

 

 

Rate and Fee Basis

 

All per annum rates shall be calculated on the basis of a year of 360 days (or
365 days (or 366 days, as the case may be), in the case of Base Rate Loans the
interest rate payable on which is then based on the Prime Rate) and the actual
number of days elapsed.

 

 

 

 

A-I-3

--------------------------------------------------------------------------------


 

Annex A-II

 

Pricing Grid

 

Rating for Credit Facilities (in
each case, with a stable or
positive outlook)

 

Applicable Margin

 

 

 

 

 

 

 

Revolving Credit Loans

 

Senior Term Loans

 

Moody’s

 

 

 

S&P

 

Base Rate
Loans

 

Eurodollar
Loans

 

Base Rate
Loans

 

Eurodollar
Loans

 

Ba3 or higher

 

and

 

BB- or higher

 

1.00

%

2.00

%

1.25

%

2.25

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ba3 B1

 

and -or- and

 

B+ BB-

 

1.25

%

2.25

%

1.50

%

2.50

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B1 or lower

 

and

 

B+ or lower

 

1.50

%

2.50

%

1.75

%

2.75

%

 

A-II-1

--------------------------------------------------------------------------------


 

EXHIBIT B TO COMMITMENT LETTER

 

FUNDING CONDITIONS

 

Capitalized terms used but not defined herein have the meanings assigned to them
in the Commitment Letter to which this Exhibit B is attached and of which it
forms a part.  The availability of the Credit Facilities is conditioned upon
satisfaction of, among other things, the conditions precedent summarized below
and in the Commitment Letter.

 

(a)                                  Each Credit Party shall have executed and
delivered definitive financing documentation with respect to the Credit
Facilities consistent with the terms of this Commitment Letter, satisfactory to
LCPI, the Arranger and their counsel.

 

(b)                                 The Company shall have complied with all of
its material obligations under and agreements in the Commitment Letter and the
Fee Letter.

 

(c)                                  All governmental, regulatory and third
party approvals necessary or, in the discretion of the Administrative Agent,
advisable in connection with the Refinancing, the financing contemplated hereby
and the continuing operations of the Company and its subsidiaries shall have
been obtained and be in full force and effect, and all applicable waiting
periods shall have expired without any action being taken or threatened by any
competent authority that could reasonably be expected to restrain, prevent or
otherwise impose adverse conditions on the financing thereof.

 

(d)                                 The Lenders shall have received the
Company’s internal, unaudited consolidated balance sheets, income statements,
results of operations and statements of cash flows, as of and for the fiscal
years ended December 31, 2003 and December 31, 2004 and the fiscal quarter ended
March 31, 2005 and each subsequent quarter ended more than 45 days prior to the
Closing Date, certified by the Chief Financial Officer of the Company as fairly
presenting in all material respects, the financial condition and results of
operations of the Company as at such dates and for the periods then ended,
subject to any write downs, write offs, charges and adjustments required as a
result of the Restatements (as such term is defined, as of the date hereof, in
the Existing Facility).  Such financial statements as of March 31, 2005 and as
of each fiscal quarter thereafter prior to the Closing Date shall show adjusted
consolidated EBITDA of the Company (calculated in a manner which is consistent
with that used to demonstrate compliance with the Consolidated Total Leverage
Ratio (as defined in the Existing Facility) to the lenders in the Existing
Facility prior to the date hereof and including such additional adjustments with
respect to subsequent periods as the Administrative Agent reasonably agrees are
appropriate) for the twelve-month period ended on March 31, 2005 and on the last
day of each subsequent fiscal quarter for which financial statements are
available of not less than $175.0 million.

 

(e)                                  The Administrative Agent shall have
received the results of a recent lien and litigation search in each relevant
jurisdiction with respect to the Company and its subsidiaries, and such search
shall reveal no liens on any of the assets of the Company or its subsidiaries
except for liens permitted by the Credit Documentation or liens to be discharged
on or prior to the Closing Date pursuant to documentation satisfactory to the
Administrative Agent.

 

(f)                                    The Administrative Agent shall have
received a copy of the appraisals identified on Annex B-1 hereto and a review of
such appraisals shall demonstrate, to the reasonable satisfaction of the
Administrative Agent, that the current fair market value of such assets, for
financial reporting purposes, is not less than $570.0 million.

 

B-I-1

--------------------------------------------------------------------------------


 

(g)                                 The Arranger shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA Patriot Act.

 

(h)                                 The Arranger shall reasonably be satisfied
that the Company has complied with other customary closing conditions reasonably
satisfactory to them, including, (i) accuracy of the representations and
warranties in the documentation for the Credit Facilities; (ii) absence of any
default or event of default under the documentation for the Credit Facilities or
any other material agreements (other than the Specified Defaults);
(iii) satisfactory confirmation of repayment of the Existing Facility (out of
the proceeds of the initial advance under the Credit Facilities); (iv) evidence
of authority; (v) no violation of laws, statutes, rules or regulations;
(vi) absence of litigation affecting the Refinancing; (vii) approval by the
Arranger of all agreements with affiliates; (viii) perfection of liens securing
the Credit Facilities and absence of other liens except liens permitted under
the documentation for the Credit Facilities and the Notes; (ix) satisfactory
insurance, certificates of insurance, and loss payee endorsements and (x)
delivery of reasonably satisfactory legal opinions and a customary solvency
certificate from the chief financial officer of the Company with respect to the
Company itself and the Company and the other Credit Parties, on a consolidated
basis.

 

B-I-2

--------------------------------------------------------------------------------